Citation Nr: 1438069	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess in excess of 40 percent for degenerative disc disease and degenerative joint disease of the lumbar spine for the portion of the appeal period prior to May 19, 2008.
 
2.  Entitlement to a disability rating in excess in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine for the period since May 19, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served active duty from May 1984 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, reduced the evaluation in effect for the Veteran's low back disability from 40 to 20 percent, effective from May 19, 2008. 

Specific due process requirements must be followed in most cases involving the reduction of a disability rating.  Under 38 C.F.R. § 3.105(e), prior to implementing a rating reduction, the agency of original jurisdiction (AOJ) must issue a rating decision proposing the reduction and setting forth all material facts and reasons, notify the beneficiary of the contemplated action and furnish detailed reasons therefor, and allow 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  However, these due process requirements apply only where the rating reduction would result in a reduction of the overall disability rating, such that compensation payments being made at the time would be reduced or discontinued.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347- 49 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007); VAOPGCPREC 71-91 (Nov. 7, 1991).

In this case, the Veteran was not notified of the proposed reduction of his disability rating in accordance with 38 C.F.R. § 3.105(e); in fact the action reducing the rating for the back disorder was actually undertaken in conjunction with a decision on a claim for an increased rating.  As the rating action that implemented the rating reduction did not change the Veteran's combined disability rating, which remained at 90 percent, the reduction in the rating for the Veteran's low back disability did not result in a reduction of compensation payments, and the procedural safeguards of 38 C.F.R. § 3.105(e) do not apply; moreover the rating for the back disorder had not been in effect for 5 years.  Hence the issue of the propriety of the reduction need not be addressed in conjunction with the increased rating claim on appeal, nor is that aspect of the claim independently in appellate status. 

However, by virtue of the reduction taken during the appeal, the Veteran's low back disability has been assigned two different ratings during the course of the appeal period at issue, extending from April 16, 2008 when the increased rating claim was filed. Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This distinction is reflected on the cover page for purposes of clarification; but for practical purposes, the Board will be reviewing the evidence in its entirety to ascertain whether an increase in disability has been shown at any time during the entire appeal period extending from April 16, 2008. 

The Veteran provided testimony at a travel Board hearing held before the undersigned Veterans Law Judge (VLJ) in December 2011.  A copy of the transcript has been associated with the file.

The case was previously before the Board in April 2012, when it was remanded for additional examination of the Veteran.  The requested development has been completed.  


FINDINGS OF FACT

1.  Prior to May 19, 2008, the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbar spine was manifested by complaints of pain on motion and limitation of forward flexion of the thoracolumbar spine, at its worst, to 30 degrees after repetitive motion testing.  

2.  Beginning on May 19, 2008, the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbar spine is manifested by pain on motion, and forward flexion of the thoracolumbar spine, at worst, to 55 degrees.

3.  At no point has the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbar spine been manifest by ankylosis of the thoracolumbar spine or incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for degenerative disc disease and degenerative joint disease of the lumbar spine for the portion of the appeal period prior to May 19, 2008, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

2.  For the period from May 19, 2008, the criteria for a disability rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  

The Veteran has been provided the requisite notice with respect to his claims for an increased disability rating for his service-connected low back disability in an April 2008 letter, which was provided prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained available service treatment records; private treatment records; multiple VA examination reports, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded four VA examinations in conjunction with his claim for an increased disability rating; all of these examinations are adequate, as they include physical findings addressing the criteria contemplated in rating the service-connected low back disability.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran filed his claim for an increased disability rating for his service-connected degenerative disc disease and degenerative joint disease of the lumbar spine in April 2008.  

The prior evidence of record which addressed the service-connected low back disability was a VA Compensation and Pension examination report from January 2006, which was conducted in conjunction with his original claim for service connection for the disability.  This examination report shows that range of motion testing of the lumbar spine was conducted with: forward flexion to 45 degrees; extension to 20 degrees; lateral flexion to 30 degrees, bilaterally; and rotation to 30 degrees, bilaterally.  On repetitive motion testing, forward flexion was limited to 30 degrees.  There was no spasm or change in contour of the spine.  Based upon these findings a 40 percent disability rating was assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 52432, General Rating Formula for Diseases and Injuries of the Spine.

Again, the Veteran filed his claim for an increased rating in April 2008.  Subsequent to the claim VA received private medical records, dated April 2007 to January 2008, which reveal treatment for complaints of low back pain.  Private x-ray and magnetic resonance imaging (MRI) reports dated in May 2007 confirm the presence of degenerative disc disease and degenerative joint disease of the lumbar spine.  These records do not indicate that bed rest was prescribed, nor do they contain range of motion studies which would provide the necessary rating criteria.  

In May 2008, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported complaints of low back pain with some radiation of the pain in to his left leg.  He reported flare up of pain with continued ambulation and standing in excess of 20 minutes.  He stated that he was unemployed as he was unable to meet the demands of working in a department store because of multiple musculoskeletal conditions.  He did not use a brace and was able to ambulate without any assistive devices.  Physical examination of the spine did not reveal any abnormalities.  Range of motion testing of the thoracolumbar spine revealed:  forward flexion to 55 degrees; extension to 15 degrees; lateral flexion to 30 degrees, bilaterally; and rotation to 30 degrees, bilaterally.  Pain on motion was noted in all directions, specifically starting at 25 degrees of lateral flexion and rotation.  However, painful motion did not restrict the overall range of motion even on repetitive motion testing.  Diminished sensation in the peroneal nerve distribution of the leg was noted.  No other neurologic abnormalities were noted.  Strength and reflexes were normal and no incapacitating episodes were documented.  The diagnosis was degenerative disc disease and degenerative joint disease of the lumbar spine with radiculopathy of the left lower extremity.  

In February 2009, another VA Compensation and Pension examination of the Veteran was conducted.  Again he reported complaints of low back pain which he treated with pain medication.  He reported 5 flare ups of pain in the past year which he treated by staying off his feet.  He reported using a back brace and VA treatment records do show he is prescribed a lumbosacral corset for support of his spine.  Physical examination revealed normal posture, gait, and curvature and symmetry of the spine.  Range of motion testing of the thoracolumbar spine revealed:  forward flexion to 90 degrees; extension to 15 degrees; lateral flexion to 25 degrees, bilaterally; and rotation to 25 degrees, bilaterally.  Moderate discomfort accompanied all ranges of motion.  No additional limitation of motion occurred with repetitive motion testing.  The Veteran complained of decreased sensation in the left leg in a stocking distribution.  No other neurologic or functional abnormalities were noted.  

In May 2011, another VA examination of the Veteran was conducted.  The Veteran reported continued complaints of low back pain which he treated with pain medication.  He reported that he hadn't worked since 2009, but that he was a full time student and that his back pain had no effect on those activities.  Range of motion testing of the thoracolumbar spine revealed:  forward flexion to 90 degrees; extension to 30 degrees; lateral flexion to 30 degrees, bilaterally; and rotation to 30 degrees, bilaterally.  Repetitive motion testing resulted in limitation of forward flexion to 70 degrees on the third repetition.  Guarding without muscle spasm was noted on forward flexion from 50 to 90 degrees.  The examiner indicated that there were no postural abnormalities, no fixed deformities (ankylosis), and normal musculature of the spine.  The Veteran reported subjective complaints of decreased sensation of the left lower extremity along the anterior aspect of the two middle toes.  Reflexes of all lower extremities were decreased, which the examiner suspected was due to diabetic neuropathy.  

In September 2011, the Veteran testified at a hearing before the undersigned.  He testified that he was not working, but that he was still a student.  He reported that his symptoms of low back pain had increased since the last Compensation and Pension examination.  

In August 2012, the most recent VA Compensation and Pension examination of the Veteran was conducted.  He reported complaints of low back pain which was exacerbated with physical activity.  He also reported tingling and numbness down his left leg into some of his toes.  Range of motion testing of the thoracolumbar spine revealed:  forward flexion to 80 degrees with pain beginning at 75 degrees; extension to 20 degrees with pain beginning at 15 degrees; lateral flexion to 30 degrees, bilaterally with pain beginning at 30 degrees; and rotation to 30 degrees, bilaterally with no objective evidence of pain on rotation.  Repetitive motion testing resulted in limitation of forward flexion to 75 degrees, and extension to 15 degrees.  There was no evidence of guarding or muscle spasm.  The only noted symptom of radiculopathy was mild numbness of the left lower extremity, with no other neurologic abnormalities.  No ankylosis of the spine and no incapacitation episodes were documented.  

The Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbar spine is rated at 40 percent for the portion of the appeal period prior to May 19, 2008 and at 20 percent thereafter.  He is rated under Diagnostic Code 5243 of intervertebral disc syndrome. 

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), degenerative disc disease and degenerative joint disease of the lumbar spine are rated as 20 percent disabling when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5243, General Rating Formula.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, right and left lateral flexion are zero to 30 degrees, and right and left rotation are zero to 30 degrees.  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

Spine disabilities rated under Diagnostic Code 5243 can also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which provides for disability ratings ranging from 10 to 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Such incapacitating episodes have not been shown in the present case. 

Prior to May 19, 2008, a 40 percent disability rating is assigned for the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbar spine based upon range of motion test results from the January 2006 VA examination, which revealed that the Veteran's forward flexion of the thoracolumbar spine was limited to 30 degrees after repetitive motion testing.  To warrant the assignment of a disability rating in excess of 40 percent, unfavorable ankylosis of the spine must be shown.  However, there is no evidence of ankylosis of the spine contained in any of the evidence of record, to include both lay and medical evidence.  Accordingly, a disability rating in excess of 40 percent is not warranted at any time covered by this appeal.

Beginning with the evidence of the May 2008 VA examination, there is no evidence that the Veteran's forward flexion of the thoracolumbar spine is limited to 30 degrees or less.  After review of reports from four VA examinations, there is no evidence of forward flexion of the thoracolumbar spine being limited to less than 55 degrees.  Again there is no evidence of any limitation of motion of the spine, or ankylosis which would permit the assignment of a disability rating in excess of 20 percent subsequent to May 18, 2008.  There is also no evidence of intervertebral disc syndrome resulting in incapacitating episodes which would warrant the assignment of a rating in excess of those assigned above.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The record does not reveal that the Veteran has any associated objective neurologic abnormalities, which would warrant a separate disability rating under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  As such, the assignment of any separate rating is not warranted.  38 C.F.R. § 4.71a.

In sum, a disability rating in excess of 40 percent is not warranted for the service-connected lumbar spine disorder at any time covered by this appeal.  A disability rating in excess of 20 percent is not warranted for the time period subsequent to May 18, 2008.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the assignment of disability ratings in excess of those indicated above, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56; see also Hart, 21 Vet. App. at 509. 

Consideration has also been given to any functional impairment and any effects of pain on functional abilities.  The objective pain exhibited by the Veteran has already been considered in implementing disability ratings above.  In light of the foregoing, the Board finds that a rating in excess of those already assigned are not warranted based on functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule," § 3.321(b)(1) is applicable).

The Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings for his service-connected back disorder inadequate.  The Veteran's back disorder is evaluated under the musculoskeletal system, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  When comparing his disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings assigned above.  Ratings in excess of the currently assigned are provided for certain manifestations of a low back disorder, but the medical evidence reflects that those manifestations are not present in this case.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5243.

Finally, the issue of entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran is not presently employed, he indicates that he is a full time student without any impact on that activity from his service-connected disabilities.  



ORDER

A disability rating in excess of 40 percent for degenerative disc disease and degenerative joint disease of the lumbar spine, for the portion of the appeal period prior to May 19, 2008, is denied.
 
For the period from May 19, 2008, a disability rating in excess in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


